Title: Theodosia Burr Alston to Dolley Madison, 24 June 1809
From: Alston, Theodosia Burr
To: Madison, Dolley Payne Todd


Rocky River Springs, North Carolina, 24 June 1809
… You may, perhaps, be surprised at receiving a letter from one with whom you have had so little intercourse for the last few years. But your surprise will cease when you recollect that my Father, once your Friend, is now in exile; and that the President only can restore him to me & to his country.
Ever since the choice of the people was first declared in favor of Mr Madison; my heart, amid the universal joy, has beat with the hope that I too should have reason to rejoice. Convinced that Mr. Madison would neither feel nor judge from the feelings or judgment of others, I had no doubt of his hastening to relieve a man whose character he had been enabled to appreciate during a confidential intercourse of long continuance; and whom he must know incapable of the designs attributed to him. My anxiety on this subject has, however, become too painful to be alleviated by anticipations which no events have yet tended to justify; and in this state of intolerable suspense, I have determined to address myself to you, & request that you will, in my name, apply to the President for a removal of the prosecution now existing against Aaron Burr; I still expect it from him as a man feeling and candour, as one acting for the world & posterity.
Statesmen, I am aware, deem it necessary that sentiments of liberality, and even justice, should yield to consideration of policy; but what policy can require the absence of my Father at present? Even had he contemplated the project for which he stands arraigned; evidently to pursue it any further would now be impossible. There is not left one pretext of alarm even to calumny; for, bereft of fortune, of popular favor, & almost of friends, what could he accomplish? And, whatever may be the apprehensions or the clamors of the ignorant & the interested, surely the timid illiberal system which would sacrifice a man to a remote & unreasonable possibility that he might infringe some law, founded on an unjust, unwarrantable suspicion that he would desire it, cannot be approved by Mr Madison, and must be unnecessary to a President so loved, so honoured. Why, then, is my Father banished from a country for which he has encountered wounds & dangers & fatigue for years? Why is he driven from his friends, from an only child, to pass an unlimited time in exile, and that too at an age when others are reaping the harvest of past toils, or ought at least to be providing seriously for the comfort of ensuing years? I do not seek to soften you by this recapitulation. I wish only to remind of all the injuries which are inflicted on one of the first characters the United States ever produced. Perhaps it may be well to assure you there is no truth in a report, lately circulated, that my Father intends returning immediately. He never will return to conceal himself in a country on which he has conferred distinction.
To whatever fate Mr Madison may doom this application, I trust it will be treated with delicacy; of this I am more desirous as Mr Alston is ignorant of the step I have taken in writing to you; which perhaps, nothing could excuse but the warmth of filial affection; if it be an error, attribute it to the indiscreet zeal of a daughter whose soul sinks at the gloomy prospect of a long and indefinite separation from a Father almost adored; and who can leave unattempted nothing which offers the slightest hope of procuring him redress. What indeed, would I not risk once more to see him, to hang upon him, to place my child on his knee, and again spend my days in the happy occupation of endeavoring to anticipate all his wishes? …
Theo. Burr Alston
